EXHIBIT 10.38

 

DATED 7 May 2004

 

(1) FUJITSU MICROELECTRONICS EUROPE GmbH

(Company Registration No.FC 021658)

 

and

 

(2) SYNPLICITY EUROPE LIMITED

(Company Registration No. 03601855)

 

--------------------------------------------------------------------------------

 

COUNTERPART/SUB-LEASE

 

of Offices on the Ground Floor of and forming part of Premises known as

Network House Norreys Drive Maidenhead Berkshire

 

--------------------------------------------------------------------------------

 

Stuchbery Stone

1 Park Street,

Maidenhead

Berkshire SL6 1SL



--------------------------------------------------------------------------------

THIS DEED of UNDERLEASE dated the 7 May 2004

 

is made between the following parties:

 

FUJITSU MICROELECTRONICS EUROPE GmbH (an overseas company incorporated with
limited liability in Germany which has registered at Companies House the
establishment of a branch in Great Britain under the Company Registration No. FC
021658, and Branch Registration No.BR004839) whose registered office and address
for service in the United Kingdom is at Network House Norreys Drive Maidenhead
Berkshire SL6 4FJ (“the Landlord”) which expression where the context requires
or admits includes any Superior Landlord as hereinafter defined) and SYNPLICITY
EUROPE LIMITED (Company No. 03601855) having its registered office at Atrium
Court The Ring Bracknell Berkshire RG12 1BW (“the Tenant”)

 

1. DEFINITIONS

 

In this Underlease where the context allows:

 

1954 Act    means the Landlord and Tenant Act 1954 1995 Act    means the
Landlord and Tenant (Covenants) Act 1995 Annual Rent    means the yearly rent
payable from time to time by virtue of Clause 2.3.1 Building    means the entire
property comprised in and demised by the Superior Lease Common Parts    means
all those parts of the Building that are provided by the Landlord from time to
time for common use and enjoyment by the tenants and occupiers of the Building
and all persons expressly or by implication authorised by them including for
example entrances entrance halls lavatory facilities corridors lobbies
staircases ways forecourts and car parks and landscaped areas serving the
Building Conduits    means all cisterns tanks water and supply pipes (including
gas and oil pipes) gutters sewers drains soil pipes waste pipes watercourses
culverts soakaways ducts conduits flues tubes and other conducting media and
also wires cables and optic fibres used for the transmission of electric current
television radio telephonic telegraphic and other telecommunications and
electronic signals and all fixings louvres cowls covers meters and other
ancillary equipment or structures Connected Party    has the meaning given by
Clause 5.9.2 Due Proportion    means the proportion which the area of the
Premises bears to the area of the other usable and lettable space in the
Building and which in the absence of agreement between the parties is to be
determined by the Landlord’s Surveyor acting reasonably Group Company    means
another company which is a member of the same group within the meaning of
section 42 of the 1954 Act and “member of a Group” has the meaning given by that
section



--------------------------------------------------------------------------------

Insured Risks    means fire storm flood earthquake lightning explosion     
impact of aircraft (or other aerial device) articles dropped from them riot
civil commotion malicious damage bursting and overflowing of water tanks and
apparatus and pipes terrorism subsidence heave and any additional risks which
the Landlord reasonably decides Interest    except where otherwise expressly
stated means interest at the rate of 4% per annum above the base rate for the
time being of National Westminster Bank Plc (or the base rate for the time being
of such other London Clearing Bank as the Landlord designates for the purpose)
or if there is no such base rate then such other comparable rate of interest as
the Landlord from time to time specifies in writing Landlords Surveyor    means
any professionally qualified person or firm appointed by the Landlord to perform
any of the functions referred to in this Underlease.      means and includes all
rates taxes assessments impositions duties levies charges and other outgoings of
any type including all those payable by the Landlord as lessee under Clause 3.2
of the Superior Lease (or as appropriate a Due Proportion thereof) (but
excluding any tax imposed on the Landlord in respect of the receipt of Rent or
other payment made by the Tenant under this Underlease or on any disposition or
dealing with or the ownership of the reversion of this Underlease). Parking Area
   Means the twelve car parking spaces within the Building shown for
identification on Plan 1491-605 as attached to the Superior Lease as designated
from time to time by the Landlord Permitted Parts    has the meaning ascribed to
it in the Superior Lease Plan    Refers to any plan attached hereto and numbered
in accordance with the relevant text Planning Acts    means the Planning Acts as
defined in section 336 of the Town and Country Planning Act 1990 all statutes
containing provisions relating to town and country planning from time to time in
force and all other statutes statutory instruments regulations rules and orders
and directions included by virtue of Clause 5.7.11 Premises    means the
premises known as part of the Ground Floor of Network House Norreys Drive
Maidenhead Berkshire for the purpose of identification only edged red on Plan 1
(being approximately 2,300 square feet) which is a Permitted Part under the
Superior Lease and which includes all items set out or referred to in Part I of
Schedule I together with all landlord’s fixtures and fittings (which for the
purpose of this Underlease includes the carpets) and all additions and
improvements and all Conduits exclusively serving the Premises Rent    means any
of the rents reserved by Clause 2.3 Rent Payment Day    Means respectively 25th
March 24th June 29th September and 25th December in each year



--------------------------------------------------------------------------------

Rent Review    Means the Rent Review due on the 17th March 2007 under the terms
of the Superior Lease Rent Review Memorandum    Means the Rent Review Memorandum
in respect of the Rent Review Retained Parts    Means the parts of the Building
that are not let or constructed or adapted for letting including such parts of
the structure wall foundations and roofs of the Building not included in the
Premises or demised by leases or other premises in the Building and including
the Common Parts Services    Means      1.    the inspection maintenance repair
and decoration of the Retained Parts in compliance with the terms of the
Superior Lease      2.    the provision of central heating and air conditioning
to the Premises to such temperatures as appropriate in accordance with
principles of good estate management      3.    supplying hot and cold water to
the lavatory facilities in the Common Parts and providing towels, soap, paper
and other appropriate supplies      4.    collecting compacting and disposing of
refuse from the Building      5.    cleaning the Retained Parts and the exterior
of all windows and window frames on the walls of the Building      6.    keeping
all garden and landscaped areas of the Retained Parts properly tended
Superior Landlord    means John Grahame Whateley, Diana Leslie Whateley and
Barnett and Waddingham Trustees Limited being the Trustees of Castlemore
Securities Limited Directors Pension Scheme Superior Lease    means a Lease
dated the 20th. March 1997 and made between (1) Commercial Union Properties
(U.K.) Limited and (2) Fujitsu Microelectronics Limited being of the whole of
the Building for a term of years from and including the 17th. March 1997 and
expiring on the 16th. March 2022 (subject as therein set out) under which the
Landlord now holds the Premises with other property and which expression
includes (where the context requires and admits) any lease superior to this
Underlease from time to time Supplemental Agreement    has the meaning given by
Clause 5.9 Value Added Tax or “VAT”    Means value added tax being the tax as
constituted by the Value Added Tax Act 1994 as amended or any other similar tax
imposed in addition to or in substitution (and unless otherwise expressly stated
all references to Rent or other monies payable by the Tenant are exclusive of
any VAT charged or chargeable thereon)



--------------------------------------------------------------------------------

2. GRANT

 

2.1 Demise

 

The Landlord lets the Premises to the Tenant

 

2.1.1 together with so far as the Landlord is able to grant the same and in
conjunction with all others (including the Landlord) entitled to the same rights
the rights set out in Part 2 of Schedule 1

 

2.1.2 excepting and reserving as set out in Part 1 of Schedule 2

 

2.1.3 subject to the matters referred to in Part 2 of Schedule 2

 

2.2 Term

 

For a term (“the Term”) from and including 3 September 2003 (“the Commencement
Date”) expiring on 17 March 2007 (“the Termination Date”)

 

2.3 Rent

 

At the following rents which are payable to the Landlord during the Term without
any deductions or set off of any kind

 

2.3.1 a) FIRSTLY by equal quarterly installments in advance on the Rent Payment
Days the rent of £46,000 per annum the first payment being a proportionate sum
in respect of the period from and including 3 March 2004 to the next following
Rent Payment Day to be made on 3 March 2004 (b) FROM the 17th March 2007 such
amount as represents the increase in the rent per square foot payable by the
Landlord after the Rent Review as evidenced by the Rent Review Memorandum
multiplied by 2,300 for example if the rent per square foot before the Rent
Review was £1.00 and after the Rent Review was £2.00 the Rent payable by the
Tenant from the date of the Rent Review Memorandum would increase by £2,300 per
annum

 

2.3.2 SECONDLY a sum equivalent to the gross premium (or as appropriate a Due
Proportion thereof) payable for the insurance effected on the Premises in
accordance with Clause 4.2 such sum to be payable to the Landlord on demand

 

2.3.3 THIRDLY any sums payable to the Landlord under Clause 3.10 and any other
sums which are expressed in this Underlease to be recoverable as rent

 

2.3.4 FOURTHLY VAT which is payable on any supply (including any rent) made by
the Landlord in accordance with Clause 3.30

 

2.3.5 FIFTHLY a Due Proportion of all costs and expenses (including professional
fees and a reasonable management incurred or paid by the Landlord at any time
during the Term or within (3) months thereafter in compliance with its covenants
and obligations contained in the Superior Lease (other than



--------------------------------------------------------------------------------

payment of the Rent FIRST thereby reserved) and including for the maintenance,
repair and decoration of the Building with any reasonable reserve for items of a
capital or non-recurring nature (even if the same may not be expended during the
Term) and in providing the Services including a Due Proportion of the cost of
employing a receptionist and other staff for the benefit of the Building and of
all security arrangements including alarm systems and any security personnel or
contracts with any security company

 

PROVIDED ALWAYS that the aggregate of the sums due under clauses 2.3.2 and 2.3.5
shall not exceed a maximum of £13,800 exclusive of V.A.T. in any one year

 

2.4 Interest

 

2.4.1 If any rent or any other sum due under this Underlease is unpaid for more
than fourteen (14) days (whether formally demanded or not) the Tenant must pay
Interest calculated on a daily basis on the amount unpaid from the date on which
it was due until the date on which payment is made and to be payable to the
Landlord on demand and recoverable as rent in arrears

 

2.4.2 If the Landlord declines to accept any Rent or any other sum so as not to
waive any existing breach or alleged breach of covenant where a breach is
subsequently shown to exist the Tenant must pay Interest calculated on a daily
basis on the amount refused or unpaid from and including the date on which it
was due to the date when payment is accepted by the Landlord and to be payable
on demand and recoverable as rent in arrears

 

3. TENANT’S COVENANTS

 

The Tenant covenants with the Landlord:

 

3.1 To Pay Rent

 

To pay the Rent and Interest at the times and in the manner stated without any
deduction or set off legal or equitable

 

3.2 To Pay Outgoings

 

3.2.1 To pay and discharge or indemnify the Landlord against all rates
(including water rates) taxes duties charges assessments impositions and
outgoings whatsoever (whether parliamentary parochial local or of any other
description) which are now or may at any time during the Term be assessed
charged or imposed upon the Premises or the owner or occupier and whether of an
existing or novel nature except tax (other than VAT) payable by the Landlord on
the rent or occasioned by any disposition or dealing with the ownership of the
reversion to this Underlease

3.2.2 To pay all charges incurred relating to water gas electric current power
and telecommunications and other services supplied to the Premises (including
all standing charges and meter rents)



--------------------------------------------------------------------------------

3.3 To Repair

 

At all times during the Term (whether or not the Landlord has served Notice
requiring the Tenant so to do) to keep the Premises in good and substantial
repair and condition and where necessary to rebuild reconstruct or replace the
Premises (except where damage results from any of the risks against which the
Landlord has insured or ought to have insured under Clause 4.2 unless payment of
any of the insurance moneys is refused by reason of any act neglect or default
of the Tenant)

 

3.4 To Redecorate

 

Without prejudice to Clause 3.3 at all times during the Term to keep the
Premises in good decorative condition and

 

3.4.1 whenever necessary and in the last year of the Term howsoever determined
in a proper and workmanlike manner to prepare and then paint all the inside
parts of the Premises where previously or usually painted with two coats at
least of good quality paint and at the same time and in like manner to wash
varnish paper and otherwise decorate restore or treat the parts previously or
usually so decorated or treated

 

3.4.2 The tints and patterns of all internal works of decoration effected in the
last year of the Term howsoever determined are to be approved by the Landlord

 

3.5 Fixtures Fittings and Maintenance

 

Without prejudice to Clause 3.3

 

3.5.1 to maintain the Landlord’s fixtures and fittings in the Premises in good
and serviceable condition and replace any which become worn out lost out of date
or unfit for use by substituting others of a like or more modern nature

 

3.5.2 to clean the interior of the windows of the Premises regularly and at
least once a month taking all necessary precautions to avoid damage to the
window frames and making good promptly any such damage

 

3.6 To Yield Up

 

At the end of the Term:

 

3.6.1 unless the Landlord otherwise requires to remove all trade or tenants
fixtures and fittings and to make good any damage caused to the Premises by
their removal to the satisfaction of the Landlord

 

3.6.2 unless the Landlord otherwise requires to remove all alterations made to
the Premises during the Term (whether or not they have been authorised by the
Landlord) and to reinstate the Premises making good any damage caused to the
Premises by their removal to the satisfaction of the Landlord



--------------------------------------------------------------------------------

3.6.3 quietly to yield up the Premises and all fixtures and fittings (except
trade or tenants fixtures and fittings properly removed by the tenant) in a
state and condition which is consistent with full performance by the Tenant of
its obligations under this Underlease

 

3.7 Tenant’s Possessions

 

If following the end of the Term any of the Tenant’s possessions remain on the
Premises and the Tenant fails to remove them within four (4) days after being
requested in writing by the Landlord to do so or if after using all reasonable
endeavours the Landlord is unable to make such a request to the Tenant within
ten (10) days from the first attempt

 

3.7.1. the Landlord may as the agent of the Tenant sell the possessions and the
Tenant indemnifies the Landlord against any liability incurred by it to any
third party whose possessions have been sold by the Landlord in the mistaken
belief (which will be presumed) that the possessions belonged to the Tenant

 

3.7.2 if the Landlord having made reasonable efforts is unable to locate the
Tenant the Landlord is entitled to retain any net proceeds of sale unless the
Tenant claims them within Fifty (50) days of the end of the Term and

 

3.7.3 the Tenant will be responsible for and will indemnify the Landlord against
any damage caused to the Premises by the possessions and any losses suffered by
the Landlord directly or indirectly as a result of the presence of the
possessions on the Premises after the end of the term

 

3.8 To repair on notice

 

3.8.1 To permit the Landlord at all reasonable times on reasonable prior notice
(except in emergency) to enter and inspect the Premises to take a schedule of
fixtures and fittings and generally to monitor the performance by the Tenant of
its obligations under this Underlease

 

3.8.2 If the Landlord or its agents or surveyors gives to the Tenant (or leaves
on the Premises) notice of any cleaning cultivating repairs maintenance or
decoration which the Tenant has failed to carry out or of any other failure by
the Tenant to comply with its obligations under this Underlease to repair clean
and decorate the Premises and/or remedy such failure in accordance with the
Notice within a period of two months from the date of the notice (or in a
shorter period if the circumstances so require)

 

3.8.3 If the Tenant does not commence and proceed diligently within that period
to comply with the notice to permit the Landlord to enter the Premises and do so
at the expense of the Tenant and to pay to the Landlord on demand the expense
incurred (including all legal costs surveyor’s and other fees) which (if not
repaid) are recoverable by the Landlord as rent in arrears



--------------------------------------------------------------------------------

3.9 To permit entry for repair

 

To permit the Landlord and the tenants and occupiers of any adjoining or
neighbouring premises with or without workmen together with any necessary
materials tools or other equipment at reasonable hours to enter the Premises for
any of the purposes set out in Clause 3.9.1 subject to the conditions set out in
Clause 3.9.2

 

3.9.1 The right of entry is for the purpose of:

 

(a) inspecting cleansing decorating building repairing or altering any adjoining
or neighbouring premises or constructing any building or structure on any
adjoining or neighbouring premises

 

(b) inspecting laying connecting cleansing emptying repairing renewing or
altering the Conduits belonging to or serving any adjoining or neighbouring
premises

 

3.9.2 The person entering is to give reasonable notice (except in emergency) do
so in a reasonable manner do as little damage as practicable and is to make good
all damage caused to the Premises with all reasonable speed

 

3.10 To pay costs

 

3 To pay to the Landlord on demand on an indemnity basis all costs charges fees
and other expenses properly incurred or payable by the Landlord in contemplation
of in connection with or arising out of:

 

(a) the preparation and service on the Tenant or any notice (whether statutory
or otherwise) and including the preparation of any schedule to accompany such
notice in relation to any breach of any covenant by the Tenant (and without
prejudice to the generality of the foregoing any notice and schedule relating to
the state and condition of the Premises served at or after the end of the Term)

 

(b) any proceedings relating to the Premises under Section 146 or 147 of the Law
of Property Act 1925 (even if forfeiture is avoided otherwise than by relief
granted by the Court)

 

(c) the recovery of rent or other sums due from the Tenant or from any guarantor
or former tenant

 

(d) any application to the Landlord for any consent or approval required under
this Underlease whether or not this is granted or acted upon or any application
is withdrawn

 

(e) valuations of the Premises for insurance purposes but not more often than
once a year

 

(f) any breach of the Tenant’s obligations in this Underlease or any other
matter or thing required to be done or arising out of the Tenant’s covenants

 

3.10.2 The fees referred to in Clause 3.10.1 include proper legal costs and
surveyor’s and other professional fees and where the Landlord does not employ a
managing agent a reasonable fee in relation to any of the above matters for any
work done by the Landlord itself by any Group Company of the Landlord or by its
or their employees



--------------------------------------------------------------------------------

3.11 User

 

3.11.1 Not at any time to:

 

(a) use the Premises for any illegal or immoral purpose or for any purpose which
may infringe any statute for the time being in force

 

(b) use the Premises as sleeping accommodation or for residential purposes nor
to keep any animal reptile or bird on the Premises

 

(c) do or carry on at the Premises any offensive noisy or dangerous act trade
business manufacture occupation or thing

 

(d) use the Premises for the business of a turf commission agent or betting
office or as a restaurant snack bar cafe or eating place or a club or for any
sale by auction

 

3.11.2 To use the Premises only as offices with ancillary storage and car
parking or for such other use which :

 

(a) is within Class B1 of the Town and Country Planning (Use Classes) Order 1987
at the date of this Underlease and

 

(b) is not otherwise prohibited by this Clause 3.11 and

 

(c) is approved by the Landlord in writing (such approval not to be unreasonably
withheld or delayed)

 

3.11.3 Not to:

 

(a) use any flashing or pulsing lights outside the Premises or so as to be
visible from the outside

 

(b) use any loudspeaker television set radio sound equipment or other devices so
as to be heard outside the Premises

 

(c) install or use in the Premises any machinery or apparatus causing noise or
vibration which can be heard or felt outside the Premises or which may cause
damage

 

(d) keep any materials of a dangerous combustible or explosive nature in the
Premises

 

(e) store place deposit keep hang or exhibit any articles or goods outside the
building on the Premises or the entrance doors or on any open part of the
Premises

 

3.11.4 To ensure that at all times both the Landlord and the local police have
written details of the name address and home telephone number of at least two
key-holders to the Premises or in substitution the Tenant’s security company

 

3.11.5 The Tenant acknowledges that nothing in this Underlease nor any approval
or consent given by the Landlord now or at any time during the Term shall imply
represent or warrant that the Premises may be lawfully used for any particular
use under the Planning Acts or any other statute

 

3.12 Alterations

 

3.12.1 Not to

 

(a) unite the Premises with any adjoining premises

 

(b) make any external alterations to the Premises

 

(c) cut maim sever pierce or alter the structure of the Premises or the Building
or any part of them

 

(d) erect or build any additional building or structure upon the Premises or the
Building



--------------------------------------------------------------------------------

(e) install any additional plant or machinery (including without limitation any
air handling equipment or condenser units) on any part of the exterior of the
Premises or the Building

 

3.12.2 Not to:

 

(a) make any internal additions or alterations of a non-structural nature to the
Premises

 

(b) make any alterations or additions to the fixtures and fittings plant and
machinery or the Conduits forming part of and exclusively serving the Premises
without the written consent of the Landlord (such consent subject to Clause
3.12.5 not to be unreasonably withheld or delayed) nor except in accordance with
plans and specifications previously submitted to and approved by the Landlord
and subject always to the provisions of Clause 3.12.4

 

3.12.4 Where any consent is given under this Clause 3.12 the Tenant before
commencing any works must covenant with the Landlord to reinstate the Premises
in such terms as the Landlord may require

 

3.12.5 Notwithstanding Clause 3.12.2 the Tenant may without any consent from the
Landlord erect of alter or remove any internal demountable partitioning which
does not in any way affect the structure of the Premises or adversely affect the
air handling systems in the Premises and which shall be treated as a tenant’s
fixture subject to the Tenant:

 

(a) giving to the Landlord not less than thirty-five (35) days notice in writing
of its intention to carry out any such works together with plans and
specifications

 

(b) carrying out such works in a good and workmanlike manner and in accordance
with any necessary permission consent or approval required under statute

 

(c) reinstating the Premises to their former state and condition on or before
the end of the Term unless the Landlord by notice in writing requests the Tenant
to do otherwise

 

3.12.6 In all cases where the Construction (Design and Management) Regulations
1994 apply to any works carried out to the Premises (whether or not the
Landlord’s consent is required for them under this Clause 3.12) to provide the
Landlord with a copy of the completed health and safety file upon completion of
those works

 

3.12.7 To inform the Landlord of the cost of any alterations or additions
carried out by the Tenant (except any which are trade or tenant’s fixtures or
fittings) as soon as practicable and so that the Landlord will not be liable for
any failure to effect any necessary increase in the amount for which the
Premises are insured unless the Tenant has provided that information

 

3.13 Aerials and Signs

 

3.13.1 Not to exhibit any sign fascia notice or advertisement on the outside of
the Premises or the Building or so as to be visible outside the Premises other
than a



--------------------------------------------------------------------------------

sign showing the Tenant’s trading name in the position approved by the Landlord
subject to that sign being of a size design layout and materials approved by the
Landlord such approvals not to be unreasonably withheld or delayed

 

3.13.2 To comply with the Town and Country Planning (Control of Advertisement)
Regulations 1992 or any regulations amending or replacing them

 

3.13.3 Not to erect any pole mast aerial or dish on the outside of the Premises
or the Building except in such position on the roof as the Landlord reasonably
specifies nor without the Landlord’s consent such consent not to be unreasonably
withheld

 

3.13.4 At the end of the Term to remove any sign pole mast aerial or dish and
make good any damage caused to the satisfaction of the Landlord

 

3.14 To comply with the Planning Acts

 

3.14.1 To comply with the Planning Acts and any planning permissions relating to
or affecting the Premises and to indemnify and keep the Landlord indemnified
against all actions proceedings claims demands losses costs expenses damages and
liability whatsoever in consequence of any non-compliance

 

3.14.2 Not to make any application for planning permission relating to the
Premises without the prior written consent of the Landlord (which will not be
unreasonably withheld where that application relates to any alteration addition
or change of use to which the Landlord has given its consent under the terms of
this Underlease)

 

3.14.3 Not to enter into any Planning Agreement affecting the Premises without
the Landlord’s consent which may be withheld at its absolute discretion

 

3.14.4 Subject to Clauses 3.14.2 and 3.14.3 at the expense of the Tenant to
obtain and if appropriate to renew all planning permissions and any other
consents and to serve all necessary notices required for the carrying out by the
Tenant of any operations or the commencement or continuance or any use on the
Premises which may constitute Development

 

3.14.5 To pay and satisfy any charge or levy imposed under the Planning Acts
relating to any Development by the Tenant or any occupier of the Premises

 

3.14.6 Not to implement any planning permission before it has been produced to
and approved in writing by the Landlord (such approval not to be unreasonably
withheld) Provided that the Landlord may refuse to approve such planning
permission on the grounds that any condition contained in it or anything omitted
from it or the period referred to in it would in the reasonable opinion of the
Landlord be or be likely to be prejudicial to the Landlord’s interest in the
Premises or in any adjoining or neighbouring premises whether during or
following the end of the Term

 

3.14.7 Unless the Landlord otherwise directs in writing to carry out and
complete before the end of the term:

 

(a) any works required to be carried out to the Premises under any Planning
Agreement or under any condition subject to which a planning permission is
granted



--------------------------------------------------------------------------------

where that planning permission is implemented by the Tenant or any occupier of
the Premises (whether or not the date by which those works are to be carried out
is within the Term) and

 

(b) any Development begun upon the Premises where the Landlord is or may become
liable for any charge of levy under the Planning Acts

 

3.14.8 To produce to the Landlord on demand all plans documents and other
evidence which the Landlord may reasonably require in order to satisfy itself
that the provisions of this clause have been complied with

 

3.14.9 In any case where a planning permission is granted subject to conditions
(whether in the planning permission or a Planning Agreement) and if the Landlord
so requires acting reasonably to provide security for the compliance with those
conditions and not to implement the planning permission until security has been
provided to the reasonable satisfaction of the Landlord

 

3.14.10 For the purposes of Clause 3.14:

 

(a) “Development” has the meaning given in the Planning Acts

 

(b)”Planning Agreement” means an agreement or undertaking entered into with a
planning or other authority under Section 106 of the Town and Country Planning
Act 1990 or under any other statute as a pre-condition of obtaining a planning
permission or in accordance with a condition contained in a planning permission

 

3.15 To comply with statutes

 

Without prejudice to Clause 3.12:

 

3.15.1 to execute and do all such acts matters works or things relating to the
Premises or the Tenant’s use of occupation of the Premises as may during the
Term be required in order to comply with any statute or the requirements of any
government department local or other authority or court of competent
jurisdiction (including but without limitation the Planning Acts the Factories
Act 1961 the Offices Shops and Railways Premises Act 1963 the Fire Precautions
Act 1971 the Health and Safety at Work etc. Act 1974 the Control of Pollution
Act 1974 the Environmental Protection Act 1990 and the Environment Act 1995)
whether or not the requirements are imposed on the lessor the lessee or the
occupier of the Premises

 

3.15.2 in default of compliance to permit the Landlord to enter the Premises and
comply with such requirements

 

3.15.3 to indemnify the Landlord from and against all loss damage proceedings
costs charges and expenses in consequence of any such requirements or of any
non-compliance by the Tenant

 

3.15.4 within seven days of receipt by the Tenant of any notice or order or
proposal for a notice or an order issued to the Tenant or served on the Premises
by any government department local or other authority or court of competent
jurisdiction



--------------------------------------------------------------------------------

under any statute to give full particulars to the Landlord and without delay to
take all reasonable or necessary steps to comply with any notice or order and
also at the request of the Landlord and the cost of the Tenant to make or join
with the Landlord in making any objection or representation against any Notice
order or proposal which the Landlord deems expedient

 

3.16 Encroachments

 

3.16.1 Not to stop up darken obstruct injure or impair any windows lights or
easements belonging to the premises or to any buildings on any part of the
Premises

 

3.16.2 Not to permit any new window light opening doorway path passage drain or
other encroachment or easement to be made or acquired against or upon the
Premises and if any window light opening doorway path passage drain or other
encroachment or easement is made or attempted to be made to give immediate
notice to the Landlord and at the request of the Landlord to adopt such means as
may be reasonably required for preventing such encroachment or the acquisition
of such easement

 

3.17 Occupation and possession

 

3.17.1 Except as permitted by Clauses 3.18 3.19 and 3.20 :

 

(a) not to hold the Premises on trust for another (except where the Tenant
comprises four individuals carrying on business in partnership with others at
the Premises and holds the Premises on trust for the remaining partners)

 

(b) not to part with or share the possession or occupation of the whole or any
part of the Premises

 

(c) not to permit another to occupy the whole or any part of the Premises

 

3.17.2 Not to assign or charge or underlet part only of the Premises

 

3.17.3 Notwithstanding Clause 3.17.1 where the Tenant is a company it may share
the occupation of the Premises with another Group Company for so long as the
following conditions are satisfied:

 

(a) the Group Company and the Tenant remain members of the same Group

 

(b) the Group Company occupies the Premises as licensee only and no relationship
of landlord and tenant subsists between the Tenant and the Group Company

 

(c) the Tenant notifies the Landlord in writing of the identity of any Group
Company occupying the Premises and any change in occupation

 

3.18 Assignment

 

3.18.1 The Tenant may not assign the Premises:

 

(a) to a Non-Qualifying Assignee as defined in Clause 3.18.2

 

(b) (where the Tenant is a company) to another Group Company other than to the
ultimate parent company of the Group of which the Tenant is a member

 

(c) (where the assignee comprises individuals carrying on business in
partnership) unless the assignment is to four partners in that partnership (or
to all the partners if there are less than four partners)



--------------------------------------------------------------------------------

(d) if any Prohibited Circumstances referred to in Clause 3.18.3 apply

 

(e) without complying with Clause 3.18.4

 

3.18.2 A Non-Qualifying Assignee is an assignee which falls into any of the
following categories:

 

(a) a company incorporated outside the United Kingdom which is not registered at
Companies House in accordance with Schedule 21A or Section 691 of the Companies
Act 1985

 

(b) an assignee with sovereign diplomatic or consular immunity or privilege
(except where that immunity or privilege could not be claimed in relation to the
obligations of the Tenant under the Underlease)

(and if an assignee comprises more than one party it is the case that all those
parties fall into one or more of those categories)

 

3.18.3 Prohibited Circumstances are any of the following which apply:

 

(a) the Tenant (or any undertenant or permitted occupier) has made application
for consent or approval under the Underlease for alterations underletting or any
other matter requiring the Landlord’s consent or approval under the Underlease
or the parties have agreed terms for variation of the Underlease (“the
Arrangements”); and

 

(i) the documentation recording the Arrangements has not been completed; and
either

 

(ii) the Arrangements are contemplated for the purpose of rectifying
regularising or authorising a subsisting or prior breach of the Tenant’s
obligations under the underlease; or

 

(iii) (in any other case) the Tenant has not withdrawn the application or (as
the case may be) its agreement to the proposed variation

 

(b) there are subsisting arrears of rent or any other sums due under the
underlease

 

3.18.4 The parties agree that:

 

(a) any consent given by the Landlord to an application for consent to an
assignment may be given subject to a condition that any or all of the conditions
Precedent referred to in Clause 3.18.5 which are capable of applying to the
assignment are complied with

 

(b) the Landlord is entitled to withhold consent for an assignment where
circumstances other than those referred to in Clause 3.18.3 apply if it would be
reasonable to withhold consent in those circumstances or to grant consent
subject to conditions other than those referred to in Clause 3.18.5 where to
impose such conditions would be reasonable

 

3.18.5 The Conditions Precedent are the following:

 

(a) (in the case of any assignment to the partners in a partnership which has
more than four partners) that all the partners who do not comprise the assignee
covenant jointly and severally by deed to observe and perform the obligations as
Tenant under the Underlease (together with any other obligations which the
Landlord lawfully imposes as a condition of giving consent to the assignment) in
substantially the form set out in Clause 6 or in such other form as the Landlord
may reasonably require



--------------------------------------------------------------------------------

(b) that the Tenant (or any former tenant as defined by Section 16(6) of the
1995 Act) enters into an Authorised Guarantee Agreement guaranteeing the
performance by the assignee of its obligations as tenant under the Underlease
(together with any other obligations which the Landlord lawfully imposes as a
condition of giving consent to the assignment) in substantially the form set out
in Clause 6 or in such other form as the Landlord may reasonably require
provided that it complies with the requirements set out in Section 16 of the
1995 Act

 

(c) that any bank guarantee rent deposit guarantee or other security
arrangements which the Landlord has lawfully required as a condition of giving
consent to the assignment are completed and documented

 

(d) (where the assignee is a company incorporated outside the United Kingdom)
the assignee covenants with the Landlord to maintain its registration at
Companies House in accordance with Schedule 21A or Section 691 of the Companies
Act 1985 and (in addition to that covenant) irrevocably appoints an agent in the
United Kingdom to accept service on its behalf of any notice or proceedings
served or issued arising out of or in connection with the provisions of this
Underlease and undertakes with the Landlord to appoint another agent in its
place if for any reason the agent previously appointed ceases to be able or
willing to act or is no longer in the United Kingdom

 

3.18.6 if the Tenant wishes to assign the Premises, he must, by written notice
to the Landlord, offer to surrender this Lease on the next quarter day after the
date of such notice or if that is within 28 days of the notice then on the next
quarter day but one—without any consideration, and the Landlord may within 20
working days of the service of that notice accept the offer. The acceptance must
be in writing and is without prejudice to any rights or remedies that may have
accrued by the date of the Landlord’s acceptance. If the offer is not accepted
by the Landlord or on the Landlord’s behalf within that period of 20 working
days it is to be deemed to have been rejected. The contract resulting from
acceptance of the offer to surrender must, without prejudice to any rights and
remedies of the parties in respect of any breach of covenant existing at the
date of completion, be completed on the quarter day specified in the Tenant’s
Notice or on such other day as the parties shall agree . The surrender, at the
Landlord’s election, must be effected either by delivery by the Tenant to the
Landlord of a deed of surrender, or by operation of law.

 

3.18.7 Subject to the foregoing provisions of this Clause 3.18 not to assign the
Premises (including any interest deriving out of this Underlease however remote)
without the consent of the Landlord such consent not to be unreasonably withheld

 

3.19 Underletting

 

Not to underlet the whole or any part of the Premises

 

3.20 Charging

 

Not to charge the Premises or any part of the Premises (including any interest
in the Premises deriving out of this Underlease however remote)



--------------------------------------------------------------------------------

3.20 Notification of dealings

 

3.20.1 Within one month of any assignment or any other disposition or devolution
affecting the Premises to give written notice to the Landlord or its solicitors
to produce a certified copy of any relevant document for registration by the
Landlord and to pay a reasonable fee (being not less than Thirty Pounds plus
VAT) for the registration of each assignment underletting or other instrument
registered

 

3.20.2 To supply to the Landlord or its surveyors within one month of any
request full details of all interests deriving out of the Term including in
relation to each interest all information of the type referred to in Section
40(1)(a) and (b) of the 1954 Act

 

3.21 Notice of Reletting and Sale

 

3.21.1 To permit the Landlord at any time during the last six months of the Term
to enter the Premises to fix and retain upon any suitable part of the Premises a
notice for reletting and during that period to permit persons with the authority
of the Landlord or its agents to view the Premises at reasonable times

 

3.21.2 To permit the Landlord at any time during the Term to enter the Premises
to fix and retain on any suitable part of the premises a notice for sale or
other disposition of any interest superior to the Underlease and to permit at
reasonable times and upon reasonable prior notice agents or prospective
purchasers of any interest superior to this Underlease to view the Premises
provided they are authorised by the Landlord or its agents

 

3.22 Insurance

 

3.22.1 Not to do or omit anything which could cause any insurance relating to
the Premises or any adjoining or neighbouring premises belonging to the Landlord
or any Superior Landlord to become void or voidable or (unless the Tenant has
previously notified the Landlord and the Insurers and has agreed to pay the
increased premium) anything which could increase the rate of premium payable for
such insurance and to repay to the Landlord any increased or additional premium
which may be required for effecting or keeping up such insurance

 

3.22.2 To give written notice to the Landlord immediately of any circumstances
or events which might affect any insurance relating to the Premises or affect
the decision of any insurer to grant or continue the insurance which the
Landlord covenants to effect

 

3.22.3 If the Premises or any part are destroyed or damaged to give notice to
the Landlord as soon as such destruction or damage comes to the notice of the
Tenant

 

3.22.4 If the Premises or any adjoining or neighbouring premises or any part
thereof respectively are destroyed or damaged by any of the risks against which
the Landlord has insured and the insurance money is wholly or partly
irrecoverable by reason solely or in part of any act neglect or default of the
Tenant to pay to the Landlord the whole or (as the case may require) a fair
proportion of the cost (including professional and other fees) of rebuilding and
reinstatement



--------------------------------------------------------------------------------

3.22.5 To insure at all times during the Term with an insurance company of good
repute the third party liability of the Tenant in relation to the Premises to
pay all premiums promptly after they become due and whenever reasonably required
by the Landlord to produce particulars of the insurance and evidence of payment
of the premium

 

3.23 Fire Precautions

 

3.23.1 To comply with the requirements and recommendations of the fire authority
the insurers of the Premises and the Landlord in relation to fire precautions
affecting the Premises

 

3.23.2 To keep the Premises supplied and equipped with such fire alarm smoke
detection fire fighting and extinguishing appliances and equipment as are
required by any statute the fire authority or the insurers of the Premises or as
are reasonably required by the Landlord and such appliances are to be open to
inspection and maintained to the reasonable satisfaction of the Landlord

 

3.23.3 Not to obstruct the access to or means of working of any fire alarm smoke
detection fire fighting and extinguishing appliances and equipment or the means
of escape from the Premises in case of fire or other emergency

 

3.24 Not to cause nuisance

 

Not to do at the Premises anything which may be or become a nuisance annoyance
damage or disturbance to the Landlord its tenants or the owners or occupiers of
any adjoining or neighbouring premises

 

3.25 Not to overload

 

Not to overload the structure of the Premises and in particular:

 

3.25.1 not to place any excessive load on the floors of the Premises and

 

3.25.2 not to suspend any excessive weight from any of the floor beams joists
roof members or other load bearing parts of the Premises

 

3.26 Not to obstruct

 

3.26.1 Not to obstruct any road footpaths forecourts or parking areas serving or
abutting the Premises

 

3.26.2 Not to discharge into the sewers drains or watercourses serving the
Premises any noxious or deleterious effluent or other substance which may block
or damage them or cause pollution



--------------------------------------------------------------------------------

3.27 Parking

 

3.27.1 To use the Parking Area only for the parking of private cars and not to
do anything in or about the Parking Area or the approaches to it which could be
a nuisance annoyance or disturbance or cause damage or inconvenience to any
tenant owner or occupier of any adjoining or neighbouring premises

 

3.27.2 Not to park any vehicle in any part of the Building other than the
Parking Area

 

3.27.3 To make good any damage to the Parking Area or to the approaches to it by
accidental impact or any other cause arising from the act neglect or default of
the Tenant

 

3.27.4 Not to do any of the following things to any vehicle in the Parking Area
:

 

(a) works of repair or maintenance

 

(b) Refuelling

 

3.27.5 The Landlord shall not be liable to the Tenant or any other person

 

(a) for any loss of or damage to or theft from any vehicle using the Parking
Area nor for any damage or injury suffered by any driver or passenger or by any
principal servant agent licensee or visitor of the Tenant

 

(b) for any difficulty or interruption in obtaining access to the Parking Area
by reason of works of repair maintenance or renewal to the Parking Area the
access to the Parking Area or any Conduits lying under it or them or for any
other reason beyond the reasonable control of the Landlord

 

(c) if anyone other than the Tenant or the Tenant’s visitors uses or occupies
the Parking Area without the authority of the Landlord

 

3.27.6 The right to use the Parking Area in accordance with the provisions of
this Clause 3.28 is personal to the Tenant for the time being and is not capable
of being assigned or transferred except to a permitted assignee or undertenant
upon a permitted assignment or underletting

 

3.28 Defective Premises

 

3.28.1 To give notice immediately to the Landlord of any defect in the Premises
which might give rise to a liability or duty on the Landlord under this Lease
the Defective Premises Act, 1972 or otherwise and immediately to take such steps
as are reasonably required to minimise any consequential disrepair and to
prevent loss damage or injury to persons or to property

 

3.28.2 To display all notices or warnings of relevant defects (within the
meaning of Section 4 of the Defective Premises Act 1972 which the Landlord may
reasonably require

 

3.29 VAT

 

3.29.1 Where VAT is chargeable on Rent or any other supply (as defined in the
VAT legislation) made by the Landlord to the Tenant (and whether pursuant to an
election made by the Landlord or not) that supply is exclusive of VAT and the
Tenant is to pay VAT in addition to the amount of the supply



--------------------------------------------------------------------------------

3.29.2 Where the Tenant is to reimburse the Landlord (or any other party) any
expenses incurred and the reimbursement is not a supply to the Tenant for the
purposes of VAT to pay an amount equal to any VAT charged to the extent that the
landlord is unable to recover that VAT as an input

 

For the avoidance of doubt the Landlord is under no duty to make or not to make
any election or exercise or not exercise any right conferred on it by the
statutes relating to VAT so as to reduce or avoid any liability to VAT referred
to above

 

3.30 Rateable Occupation

 

To make good any loss of rating relief applicable to empty premises which is
suffered by the Landlord by reason of such relief being allowed in respect of
any period prior to the end of the Term or during which the Tenant is in
possession of the Premises

 

3.31 Indemnity

 

During the Term and any subsequent period during which the Tenant may remain in
possession of the Premises to be responsible for and to indemnify the Landlord
other than as covered by the Insured Risks against all losses claims demands
actions proceedings liabilities costs charges and expenses resulting directly or
indirectly from:

 

3.31.1 any act neglect or default of the Tenant other than is covered by any of
the Insured Risks

 

3.31.2 any breach by the Tenant of the provisions of this Underlease

 

3.31.3 any obligation to abate a nuisance or to remedy any other matter in
connection with the Premises in obedience to a notice served by a local or
public authority

 

3.32 Covenants on the Title

 

To comply with all restrictive and other covenants and provisions affecting or
benefiting the Premises including for the avoidance of doubt (but without
prejudice to the generality of the foregoing) the obligations of the Landlord or
occupier of the Premises referred to in the documents referred to in Part 2 of
the Schedule 2

 

3.33 Underlease

 

3.33.1 To observe the covenants on the part of the Lessee and the conditions
contained in any Superior Lease so far as they relate to the Premises except :-

 

(a) those that involve making payments to a Superior Landlord (unless the same
is by way of obligation to the Landlord under this Lease)



--------------------------------------------------------------------------------

(b) those specifically assumed by the Landlord under this Underlease (unless the
Tenant is obliged to comply with them)

 

3.33.2 Not to omit or allow anything which might cause the Landlord to be in
breach of any Superior Lease or which if done omitted or allowed by the Landlord
might be a breach of the covenants on the part of the lessee or the conditions
contained in any Superior Lease

 

3.33.3 To pay as rent to the Landlord on demand sums equal to a Due Proportion
of

 

(a) the service charge

 

(b) the business rate of the Building

 

3.33.4 To permit the Landlord upon reasonable notice (except in emergency) to
enter the Premises for any purpose that in the opinion of the Landlord is
necessary to enable it to comply with the covenants on the part of the lessee
and the conditions contained in any Superior Lease

 

3.33.5 To permit any Superior Landlord and all persons authorised by any
Superior Landlord to enter the Premises for the purposes specified and upon the
terms contained in any Superior Lease as if the provisions in those documents
dealing with the Lessor’s access to the Premises were incorporated into this
Underlease

 

3.33.6 To pay to the Landlord on a full indemnity basis all costs and other
expenses properly incurred by the Landlord in enforcing the covenants on the
part of any Superior Landlord in accordance with any provision requiring the
Landlord to do so

 

3.33.7 Where the Tenant makes an application under this Underlease for consent
and the consent of any Superior Landlord is also required under a Superior Lease
to pay on a full indemnity basis :-

 

(a) all costs and other expenses properly incurred by the Landlord in relation
to that application whether that application is granted refused offered subject
to any qualification or withdrawn including professional advice obtained by the
Landlord in relation to that application

 

(b) the costs and other expenses of any Superior Landlord in relation to that
application

 

4. LANDLORD’S COVENANTS

 

The Landlord covenants with the Tenant as follows (but so that its liability for
such covenants shall determine upon a release in writing after it has parted
with its interest expectant on the determination of the Term hereby created
which said release the Tenant hereby covenants not to unreasonably withhold or
delay):

 

4.1 Quiet Enjoyment

 

(Subject to the Tenant paying the Rent and other sums due and complying with its
obligations under this Underlease) to permit the Tenant to hold the Premises
peaceably for the Term without any interruption by the Landlord or any person
lawfully claiming under or in trust for it



--------------------------------------------------------------------------------

4.2 Insurance

 

Subject to the Tenant reimbursing to the Landlord a Due Proportion thereof to
pay to the Superior Landlord the premiums for insuring the Building and to use
its best endeavours to ensure that the Superior Landlord insures (unless the
insurance is vitiated by any act neglect or default of the Tenant)

 

4.2.1 the Building (including any authorised additions and alterations) and all
Landlord’s fixtures and fittings of an insurable nature (other than trade or
tenant’s fixtures and fittings) against the Insured Risks in a sum determined by
the Landlord as being the full reinstatement cost including architects surveyors
and other fees the cost of debris removal demolition shoring site clearance any
works that may be required by statute and incidental expenses and having regard
to any possible delay in the commencement and carrying out of such reinstatement

 

4.2.2 loss of Annual Rent for three years (or such longer period as the Landlord
deems appropriate) including (in the Landlord’s absolute discretion) provision
for increase in the Annual Rent having regard to any potential increase by
virtue of the provisions for review of the Annual Rent during or after the Term

 

4.2.3 The Landlord’s obligation to insure is subject

 

(a) in relation to any particular risk to insurance for that risk being
ordinarily available with a reputable insurer for property such as the Building

 

(b) to such excesses exclusions or limitation as the Landlord’s insurers may
require or the Landlord agrees

 

If the Landlord for the time being insuring the Building is an insurance company
or a member of a Group which includes an insurance company it is entitled to
effect or maintain in its own office or in the office of any insurance company
which is a Group Company any insurance it is required to effect under this
Underlease and shall do so at rates reasonably comparable to those generally
available on the London insurance market and for the purpose of any covenant by
the Tenant to pay or contribute towards the cost of such insurance the premiums
charged by the Landlord or the Group Company are deemed to have been paid by the
Landlord on the first day of the period of insurance to which the relevant
premium relates

 

4.3 Reinstatement

 

If and whenever the Building or any part is damaged or destroyed by any of the
risks against which the Landlord is obliged to insure or procure insurance of or
for which the Building has been insured to procure that all insurance moneys
received (other than in respect of loss of Annual Rent and third party
liability) are applied towards reinstating so far as practicable the Building (
but subject to the Tenant’s compliance with the provisions of Clause 3.23)
PROVIDED that if any national local public or other authority lawfully refuses
permission or otherwise lawfully prevents reinstatement the insurance monies (so
far as un-applied) shall be retained by the Landlord



--------------------------------------------------------------------------------

4.4. Underlease Provisions

 

4.4.1 To pay the rents reserved by the Superior Lease (here meaning the said
Lease dated 20 March 1997) and comply with the terms of it unless the Tenant is
obliged to comply with them by virtue of this Underlease

 

4.4.2 On the request of the Tenant to use reasonable endeavours to enforce the
covenants on the part of any Superior Landlord contained in any Superior Lease
subject to the Tenant indemnifying the Landlord in respect of the costs thereof
and supplying sufficient security for such costs

 

4.5 Services

 

4.5.1 To provide the Services during the Term

 

4.5.2 To provide the Tenant with copy receipted invoices and such other evidence
as is reasonable to establish the basis upon which any payment due under clause
2.3.5 arises

 

5. PROVISOS AND AGREEMENTS

 

The Parties agree that :

 

5.1 Re-entry

 

5.1.1 If and whenever during the Term any event referred to in Clause 5.1.2
occurs the Landlord may enter the Premises (or any part of it) at any time
thereafter even if a previous right of re-entry has been waived and upon that
entry the Term will end (but without prejudice to any right of action which has
accrued to the Landlord for breach of any of the provisions of this Underlease
including the breach under which the re-entry is made)

 

5.1.2 The events entitling the Landlord to re-enter under Clause 5.1.1 are any
of the following:

 

(a) the annual Rent or any other Rent is unpaid in part or in whole for
twenty-one days after becoming due (whether formally demanded or not) or

 

(b) the Tenant at any time fails or neglects to perform any of its obligations
in this Underlease or in any document supplemental to this Underlease or

 

(c) the Tenant or any Guarantor (being a Company) has a receiver manager
administrative receiver or provisional liquidator appointed has a petition
presented for its winding up by the Court or resolves to go into liquidation
(except a voluntary liquidation of a solvent company for the purposes of
reconstruction) or has a petition presented for an Administration Order or

 

(d) the Tenant or any Guarantor (being an individual or individuals) becomes
bankrupt or

 

(e) the Tenant makes or proposes an arrangement or composition with its
creditors or suffers any distress or execution to be levied on its goods



--------------------------------------------------------------------------------

5.2 Suspension of Rent and Termination

 

5.2.1 If the Premises or any part or the means of access to them are damaged or
destroyed by any of the risks insured against by the Landlord so as to be unfit
for occupation or use and the insurance is not vitiated or payment of the
insurance moneys properly refused wholly or in part through any act neglect or
default of the Tenant the Annual Rent or a fair proportion according to the
nature and extent of the damage sustained will cease to be payable for a period
of three years from the date of the damage or destruction (or such longer period
for which the Landlord has effected loss of rent insurance) or until the
Premises are again fit for occupation or use by the Tenant whichever is the
shorter period.

 

5.2.2 If the Premises or any part or the means of access to them are damaged or
destroyed by any of the risks insured against by the Landlord so as to be unfit
for occupation or use and the insurance is not vitiated or payment of the
insurance moneys properly refused wholly or in part through any act neglect or
default of the Tenant and the Premises are not fit for occupation or use within
three years from the date of the damage or destruction either party may
thereafter determine this Underlease by immediate notice to the other

 

5.3 Occupiers Liability

 

The Landlord shall not be responsible over and above its liability under the
Occupiers Liability Acts 1957 and 1984 to the Tenant any undertenant or any
person in the Premises with its or their consent (express or implied) for any
accident happening or injury suffered or damage to or loss of any chattel or
property sustained there.

 

5.4 Notices

 

5.4.1 Any notice under this Underlease shall be in writing

 

5.4.2 Any notice to the Tenant (if a corporation) may be served by leaving it
addressed to the Tenant on the Premises or sending it by registered or recorded
delivery post to or leaving it at its registered or principal office in the
United Kingdom

 

5.4.3 Any notice to the Tenant (if an individual or individuals) may be served
by leaving it addressed to the Tenant on the Premises or by sending it by
registered or recorded delivery post to or leaving it addressed to the Tenant at
his or their last known address in the United Kingdom

 

5.4.4 Any notice sent by registered or recorded delivery post is deemed to have
been duly served on the third day after the day of posting whenever and whether
or not it was received

 

5.4.5 In proving service it will be sufficient to prove that the envelope
containing the notice was duly addressed in accordance with this Clause 5.4 and
left at or posted to the place to which it was so addressed

 

5.4.6 If the party to which the notice is addressed is more than one person
notice given to any one person is notice to all and the tenant shall not use the
rent reserved by the underlease for the purposes of negotiating a rent review or
determining the open market rent (as defined in the lease) pursuant to Clauses
2.3 and 7 of the lease.



--------------------------------------------------------------------------------

5.5 Representations

 

The Tenant acknowledges that it has not entered into this Underlease in reliance
wholly or partly on any representation or warranty made by or on behalf of the
Landlord and the Landlord gives no title guarantee

 

5.6 Jurisdiction and proceedings

 

5.6.1 This Underlease is governed by and is to be construed in all respects in
accordance with the laws of England and Wales

 

5.6.2 Each of the parties submits to the non-exclusive jurisdiction of the
Courts of England and Wales

 

5.6.3 The parties agree that any proceedings relating to this Underlease are to
be brought in the Courts of England and Wales and that any order of the Courts
of England and Wales arising out of such proceedings is to be recognised and may
be enforced in any court of foreign jurisdiction in the country or state in
which any of the parties may be domiciled or resident or in which they hold
assets

 

5.6.4 The Tenant and any guarantor of the Tenant waive any claim to immunity
from proceedings or enforcement against any of its or their assets wherever they
may be situated.

 

5.7 Interpretation

 

In this Underlease where the context allows:

 

5.7.1 The expressions “the Landlord” and “the Superior Landlord” respectively
includes the person or persons for the time being entitled to the respective
reversions immediately expectant upon the determination of the Term and the
Superior Lease

 

5.7.2 “the Tenant” includes the person or persons in whom the Term is from to
time vested whether by assignment devolution in law or otherwise

 

5.7.3 where there are two or more persons included in the expression “the
Landlord” “the Tenant” or “the Guarantor” for the time being such terms include
the plural number and

 

(a) obligations expressed or implied to be made by or with such party are deemed
to be made by or with such persons jointly and severally

 

(b) references to such party are to all such persons collectively and to each
such person severally

 

5.7.4 words importing one gender include all other genders and words importing
the singular include the plural and vice versa

 

5.7.5 the expression “the Term” means the Term granted by this Underlease and
includes any period of holding over or extensions or continuance whether by
statute or common law



--------------------------------------------------------------------------------

5.7.6 references to the last year of the Term include the last year of the Term
if it determines otherwise than by effluxion of time and to the end of the Term
include any sooner determination of the Term

 

5.7.7. references to any right of the Landlord to have access to the Premises
are to be construed as extending to any Superior Landlord and to all persons
authorised by the Landlord or any Superior Landlord (including agents
professional advisers contractors workmen and others)

 

5.7.8 any covenant by the Tenant not to do an act or thing shall include an
obligation not to permit or suffer such act or thing to be done and to use its
best endeavours to prevent such act or thing being done by a third party

 

5.7.9 references to the act neglect or default of the Tenant include the act
neglect or default of any under-tenant or occupier of the Premises or any person
in the Premises with its or their consent (express or implied)

 

5.7.10 references to this Underlease include any document supplemental or
collateral to it or entered into pursuant to its terms

 

5.7.11 any reference to a specific statute includes any statutory extensions
amendment modification consolidation or re-enactment of that statute and any
statutory instruments regulations rules orders or directions made thereunder and
any general reference to statute or statutes includes any statutory instruments
regulations rules orders or directions made thereunder and any directives or
other legislation of the European Union that is directly applicable to the
United Kingdom

 

5.7.12 the table of contents and clause headings do not form part of this
Underlease and are not to be taken into account in its construction or
interpretation

 

5.7.13 whenever the consent or approval of the Landlord is required or requested
under this Underlease this shall be construed as also requiring the consent or
approval of any Superior Landlord where this is required under any superior
lease except that nothing in this Underlease is to be construed as implying that
any obligation is imposed upon any Superior Landlord not unreasonably to refuse
such consent

 

5.7.14 Any indemnity or agreement for payment or reimbursement on the part of
the Tenant in favour of the Landlord shall be deemed to incorporate an indemnity
and for payment or reimbursement in favour of any Superior Landlord

 

5.7.15 Any and all rights reserved to or exercisable by the Landlord or the
Superior Landlord or persons authorised by either of them or any right
exercisable by the Tenant in common with the Landlord or the Superior Landlord
is to be construed as including where appropriate reference to the exercise of
the right by any Superior Landlord and all persons authorised by them in common
with all other persons having a like right and in every case shall extend to
include their respective surveyors servants contractors agents licensees and
work people with or without plant appliances and materials



--------------------------------------------------------------------------------

5.7.16 The expression “the Underlease” shall include (unless the contrary is
expressly stated) any document supplemental to or collateral with this document
or entered into in accordance with this document

 

5.8 1995 Act

 

5.8.1 The provisions of this Underlease are to be construed so as not to impose
upon the Landlord the Tenant or any Guarantor any liability or restriction which
is more onerous than that permitted by the 1995 Act and if any provision is held
to be void or unenforceable in whole or in part that provision to that extent is
to be deemed not to form part of this Underlease but the validity and
enforceability of the remainder of that provision or of the Underlease is not be
affected

 

5.8.2 For the purpose of the 1995 Act all the provisions of this Underlease are
to be construed independently so that if any individual provision is void or
unenforceable it does not render void or unenforceable any of the other
provisions of the Underlease

 

5.9 Supplemental Agreements

 

5.9.1 Where under the provisions of this Underlease the Landlord gives consent
or licence or enters into any collateral or supplemental agreement with the
Tenant (“a Supplemental Agreement”) the parties acknowledge that in so far as
the Supplemental Agreement does not constitute a relevant variation for the
purposes of Section 18 of the 1995 Act the Tenant must procure that any party
who is a guarantor of the Tenant’s obligations under the Underlease and is a
Connected Party (as defined in Clause 5.9.2) joins in the Supplemental Agreement
and that where the Supplemental Agreement is a relevant variation for the
purposes of Section 18 the Landlord may require that party to enter into the
Supplemental Agreement as a condition of agreeing to it

 

5.9.2 A Connected Party is a party who (in the case of Tenant which is a
company) is a director shareholder or fellow Group Company of the Tenant or (in
the case of a Tenant which comprises individuals carrying on business in
partnership) a partner in that partnership

 

5.10 Determination

 

5.10 If the Tenant wishes to determine this Lease on 3 September 2005 shall give
to the Landlord not less than six months notice in writing and on the giving of
such notice pay to the Landlord £11,500 exclusive of VAT and shall up to the
time of any determination pay the rent reserved by clause 2.3.1 of this Lease
then upon the expiry of such notice the Term shall immediately cease and
determine but without prejudice to the respective rights of either party in
respect of any antecedent claims or breach of covenant and the Landlord shall on
the date of expiry of the notice immediately repay to the Tenant any sums paid
pursuant to the terms of the Lease in respect of periods falling after such date



--------------------------------------------------------------------------------

5.11 Court Order

 

This Underlease is granted pursuant to an Order of the Slough County Court dated
24 November 2003 excluding the provisions of Sections 24 to 28 (inclusive) of
the 1954 Act as amended by Section 5 of the Law of Property Act 1969 and the
same are hereby excluded

 

5.12 Exclusive Rights to Compensation

 

Except where any statutory provision prohibits the Tenant’s right to
compensation being reduced or excluded by agreement the Tenant shall not be
entitled to claim from the Landlord on quitting the Premises any compensation
under the 1954 Act

 

5.13 Naming Rights

 

The Tenant shall at all times during the Term not change the name of the
Premises or the Building subject to obtaining the Landlord’s prior written
approval of any proposed name of the Premises (the grant or withholding of such
approval not to be unreasonably withheld or delayed)

 

6. GUARANTEE COVENANT

 

The Guarantor at the request of the Tenant covenants with the Landlord as
primary obligor that

 

6.1 Guarantee

 

6.1.1 The Tenant will at all times during the Term (and during any period
following the end of the Term when the Tenant is in occupation or possession of
the Premises) pay the annual Rent and other sums payable under this Underlease
and will duly perform all its obligations on this Underlease whether after or
before any disclaimer by a liquidator or trustee in bankruptcy

 

6.1.2 The Guarantor will at all times on demand pay and make good to the
Landlord on demand all losses claims demands actions proceedings liabilities
costs charges and expenses suffered by the Landlord by the non-payment of the
annual Rent or other sums or any part or by any breach of any of the provisions
of this Underlease by the Tenant

 

6.2 Disclaimer and Forfeiture

 

In addition to the obligations in Clause 6.1 if this Underlease is disclaimed or
the Term ends by forfeiture under Clause 5.1:

 

6.2.1 the Guarantor (or such one or more of the Guarantors as the Landlord
requires) will if so required by the Landlord within a period of three months
following the disclaimer or forfeiture take from the Landlord a lease of the
Premises (prepared and completed at the expense of the Guarantor) for a term
commencing on and taking effect from the date of disclaimer or forfeiture equal
to the residue of the Term remaining unexpired at the date of the declaimer or
forfeiture reserving the same Rent and containing the same Landlord’s and
Tenant’s covenants and the same provisos and conditions including the proviso
for re-entry as those contained in this Underlease (subject to Clause 6.2.2)



--------------------------------------------------------------------------------

6.2.2 if the Landlord does not require the Guarantor to take a lease in
accordance with Clause 6.2.1 the Guarantor will pay to the Landlord on demand an
amount equal to the Annual Rent and other sums of a recurring nature which would
have been payable under this Underlease had it not been disclaimed or forfeit
for the period commencing with the date of disclaimer or forfeiture and ending
on the date six months after the date of disclaimer or forfeiture or (if
earlier) the date on which the Premises are re-let

 

6.3 Supplemental Agreements

 

6.3.1 The Landlord and the Tenant are at liberty to review the Annual Rent
without reference to the Guarantor and the obligations of the Guarantor apply to
the Annual Rent as reviewed from time to time as much as to the Annual Rent
payable at the commencement of the Term.

 

6.3.2 Without prejudice to Clause 6.3.1 the Guarantor will if so requested by
the Landlord sign any memorandum recording the amount of Annual Rent agreed or
determined which is prepared following any review of rent under this Underlease.

 

6.3.3 The Guarantor acknowledges that in the case of any Supplemental Agreement
entered into between the Landlord and the Tenant (whether or not this
constitutes a relevant variation for the purposes of Section 18 of the 1995 Act)
where the Guarantor is a Connected Party the Landlord may require the Guarantor
to be joined as party and the Guarantor agrees to enter into that documentation
recording those arrangements in such form as the Landlord may properly require

 

6.4 No Release of liability

 

The obligations of the Guarantor will continue to apply and will not be affected
or released in whole or in part even if:

 

6.4.1 the Landlord grants any time or indulgence to the Tenant or fails to
enforce payment of the Rent or other sums due under this Underlease or to
enforce performance of the provisions of this Underlease

 

6.4.2 any of the terms of this Underlease or the rights of the Landlord against
the Tenant are varied waived released or modified without the consent of the
Guarantor

 

6.4.3 the liability of the Tenant or any other guarantor or other person is
compounded discharged released waived or modified

 

6.4.4 the Tenant (if an individual) dies or (if a company) is dissolved

 

6.4.5 the Landlord refuses to accept Rent from the Tenant following a breach of
covenant by the Tenant

 

6.4.6 part of the Premises is surrendered except that the Guarantor will have no
liability in relation to the surrendered part (except in so far as the Tenant
has such liability) for any period following the date of surrender



--------------------------------------------------------------------------------

6.5 Landlords prior claim

 

The Guarantor acknowledges that:

 

6.5.1 it waives any right it may have of first requiring the Landlord to proceed
against or claim payment from the Tenant or any other person and subordinates
any claim which it may have against the Tenant or any other person (whether now
or in the future and whether in relation to payments made under this Clause 6 or
otherwise) to any claims by the Landlord under this Underlease

 

6.5.2 it is not entitled to participate in any security held by the Landlord
relating to the Tenant’s obligations to the Landlord under this Underlease or to
stand in the place of the Landlord in relation to any such security until all
the obligations of the Tenant or the Guarantor to the Landlord under this
Underlease have been performed or discharged

 

6.5.3 its obligations to the Landlord as primary obligor are not affected by any
legal limitation immunity disability incapacity or other circumstances relating
to the Tenant (whether or not known to the Landlord) and this guarantee is not
discharged nor the Guarantor’s liability affected by the fact that any dealings
with the Landlord by the Tenant may be outside or in excess of the powers of the
Tenant

 

7. 7.1 Whenever the Rent payable under the Superior Lease is reviewed the
Landlord shall keep the Tenant advised as to the negotiations in respect thereof
and shall deal with the matter in accordance with the Superior Lease and shall
not agree the reviewed rent without first obtaining the consent in writing of
the Tenant to the amount of such reviewed rent which consent shall not be
unreasonably withheld or delayed and when such rent is agreed the same shall be
evidenced by the Landlord sending to the Tenant a copy of the Rent Review
Memorandum whereupon the Tenant shall pay the rent together with the increase
provided for by clause 2.3.1(b0 from the date of the Rent Review.

 

8. A person who is not a party to this Lease has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Lease but this
does not affect any right or remedy of a third party which exists or is
available apart from that Act

 

THIS UNDERLEASE has been executed as a Deed and is deemed to be delivered on the
day on which it has been dated

 

SCHEDULE 1

 

PART 1

 

(The parts included in the Premises hereby demised)

 

1. The paint paper and other decorative finishes applied to the interior of the
external walls and columns of the Building but not any other part of the
external walls and columns



--------------------------------------------------------------------------------

2. The floor finishes but nothing below them

 

3. The ceiling finishes and any suspended ceilings but nothing above the ceiling
finishes

 

4. Any non-load-bearing internal walls wholly within the Premises

 

5. The inner half of the internal non-load-bearing walls dividing the Premises
from other parts of the Building

 

6. The doors and windows and the door and window frames

 

7. All additions and improvements

 

8. All fittings installed by any Landlord

 

9. All fixtures (whether or not fixed to the Premises at the commencement of the
Term) except any installed by the Tenant that can be removed without defacing
the Premises

 

10. Any conducting media wholly in the Premises that exclusively serve the
Premises but for the avoidance of doubt the Premises do not include the
foundations or any external structural or loadbearing walls columns beams and
supports or any tenant’s and trade fixtures and fittings

 

PART 2

 

(The Rights included in this demise)

 

1. The right to use the Common Parts for all proper purposes in connection with
the use and enjoyment of the Property including (for example) to pass to and
from the Premises and the Parking Area from and to the public highway

 

2. The right to use the toilet facilities situated on the ground floor of the
Building or such other toilet facilities that are designated from time to time
in writing by the Landlord

 

3. The Right subject to temporary interruption for repair alteration or
replacement to the transmission of Utilities to and where appropriate from the
Premises through the conduits now in the Building and on any adjoining premises
that serve the Premises.

 

4. The Right of support and protection for the Premises that is now enjoyed from
the Building.

 

5. The Right in emergency to pass through any parts of the remainder of the
Building or any adjoining property that has been designated as an emergency exit
or fire escape from time to time in accordance with any regulation or
requirement of the fire officer or other Competent Authority.



--------------------------------------------------------------------------------

6. The Right:

 

  (a) to use such twelve (12) parking spaces in the Parking Area as the Landlord
may from time to time designate and

 

  (b) for visitors only on a temporary basis to use available visitors parking
as designated by the Landlord from time to time for the parking of one (1)
private motor car in each space together with all necessary rights of access to
and from the car parking spaces from and to the Premises and the public highway.

 

7. The Right to display on a notice board provided by the Landlord in the
entrance hall of the Building the Tenant’s name and any other details approved
by the Landlord in a form and manner approved by the Landlord and consistent
with existing signage.

 

8. The Right on prior appointment with a representative of the Landlord (except
in an emergency) such request for an appointment not to be unreasonably withheld
or delayed to access the comms room shown edged blue on Plan 1 for the purpose
of inspection repair maintenance and renewal of the equipment therein



--------------------------------------------------------------------------------

GRAPHIC OF PREMISES

 



--------------------------------------------------------------------------------

SCHEDULE 2

 

PART 1

 

Rights Reserved to the Landlord

 

EXCEPTING AND RESERVING to the Landlord and the persons deriving title under it:

 

1. The free passage of water soil gas electricity telecommunications and other
services from and through the Conduits constructed for such purpose now or at
any time running through or under the Premises

 

2. The right at all reasonable times to enter the Premises for the purposes set
out in paragraph 2.1 subject to the conditions set out in paragraph 2.2

 

2.1 The right of entry is for the purpose of:

 

  2.1.1 inspecting cleansing decorating repairing building or altering any
adjoining or neighbouring premises or constructing any new building or structure
on any adjoining or neighbouring premises

 

  2.1.2 inspecting laying connecting cleansing repairing altering or improving
any Conduits in the Premises or any adjoining or neighbouring premises

 

2.2 The Landlord or other person entering is to give reasonable previous notice
(except in emergency) exercise such rights in a reasonable manner do as little
damage as reasonably practicable and make good all damage to the Premises with
all reasonable speed

 

3. The right at any time to build on rebuild or alter any adjoining or
neighbouring premises according to such plans (whether as to height extent or
otherwise) and in such manner as the Landlord decides even though this may
interfere with the access of light or air to the Premises

 

4. The right to use any adjoining or neighbouring premises for any purpose
whatsoever and without imposing upon any adjoining or neighbouring premises any
restrictions or conditions similar to those imposed upon the Tenant

 

5. All rights of light air support protection and shelter and all other
easements and rights now or after the date of this Underlease belonging to or
enjoyed by any adjoining or neighbouring premises.

 

6. The Right to erect scaffolding for any purpose on the outside of the
Building.

 

The Right in an emergency to pass through the Premises in accordance with any
regulation or requirement of any competent authority.

 

8. The Right of support and protection from time to time enjoyed by other parts
of the Building



--------------------------------------------------------------------------------

PART 2

 

Matters subject to which this Underlease is granted

 

1. Deed relating to the construction of a footbridge path and sign adjacent to
the Premises between the Borough Council of the Royal Borough of Windsor and
Maidenhead (“the Council”) and the Developer (as therein referred to) dated 17th
March 1997

 

2. Licence Agreement relating to the cultivation and landscaping of land
adjacent to the premises between the Council and the said Developer dated 10th.
February 1997

 

3. Lease of sub station at the Premises between the said Developer and Southern
Electric plc dated 22nd November 1996

 

 

Matters referred to in the Property and Charges Register of Title Number BK
104603

 

4. All matters set out or referred to in the Landlords Title Number BK 343470

 

IN WITNESS whereof the parties have executed this deed which is deemed to be
delivered on the date first shown above

 

Signed as a Deed by SYNPLICITY LIMITED acting by a director and its secretary or
two directors

x    /s/ Doug Miller

 

x

--------------------------------------------------------------------------------

Director

x    /s/ Bernie Aronson

 

x

--------------------------------------------------------------------------------

Secretary (or other Director)



--------------------------------------------------------------------------------

Signed as a Deed on behalf of FUJITSU MICROELECTRONICS EUROPE GmbH a company
incorporated in Germany by      Yutaka Suzuki

and      Axel Tripkewitz

being persons who in accordance with the laws of that territory are acting under
the authority of the company

   

Authorised Signatory

   

x     /s/ Yutaka Suzuki

 

x

--------------------------------------------------------------------------------

Authorised Signatory

   

x     /s/ Axel Tripkewitz

 

x

--------------------------------------------------------------------------------